Citation Nr: 0637742	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-18 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to a compensable (initial) rating for bilateral 
hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1966.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 RO decision.  


FINDINGS OF FACT

The veteran's service-connected hearing loss disability is 
manifested by Level II hearing acuity in both the right and 
left ears.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss disability have not been met.  38 U.S.C.A. § 1155 (West. 
2002); 38 C.F.R. §§ 4.85, 4.86 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (2006); 38 C.F.R.     § 3.159 (2006).  The notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in June 2003, September 2003, 
October 2003, November 2003, April 2004 and August 2004; a 
rating decision in June 2003; and a statement of the case in 
April 2004.  At the time of the initial RO adjudication of 
the claim, the notice requirements described above were not 
yet in effect.  The above documents discussed specific types 
of evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that even if there is any defect with regard to the 
timing or content of any of the notices sent prior to the 
RO's initial adjudication, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  VA effectively 
complied with all of the required elements under VA's duty to 
notify claimants prior to the last adjudication (an April 
2004 supplemental statement of the case).  

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced her in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified, relevant, and 
available evidence needed for adjudication of the claim and 
has notified the appellant of any evidence that could not be 
obtained.  VA has also examined the veteran.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board now turns to the merits of the veteran's 
claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
veteran timely appealed the rating initially assigned for 
this disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86, but the veteran's test results do not meet the 
numerical criteria for such a rating, and thus his bilateral 
hearing loss is to be rated by the method set forth in 38 
C.F.R. § 4.85.

A June 2003 VA audiological evaluation indicates that the 
puretone thresholds in the veteran's right ear were 50, 60, 
70, and 70 decibels at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The average puretone threshold in the 
veteran's right ear was 62.5 decibels.  The puretone 
thresholds in the veteran's left ear were 50, 55, 60, and 70 
decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  
The average puretone threshold in the veteran's left ear was 
58.75 decibels.  Speech recognition ability was 94 percent 
bilaterally.  The diagnosis was bilateral mild to severe 
sensorineural hearing loss.  

These findings produce hearing acuity level II in the right 
ear and level II in the left ear under Table VI of 38 C.F.R. 
§ 4.85.  Such results warrant a noncompensable
(0 percent) rating when the auditory acuity levels are 
entered in Table VII of 38 C.F.R. § 4.85.
A private audiological evaluation in February 2002 also 
diagnosed bilateral mild to severe sensorineural hearing 
loss.  While the results of the private evaluation provided 
some of the relevant data required by the VA, the results 
were incomplete for VA purposes because there were no 
measurements of the puretone thresholds for the right ear and 
left ears at 3000 Hertz.  This exam is also not usable for VA 
purposes because there is no indication that the Maryland CNC 
test was used for speech discrimination testing in accordance 
with 38 C.F.R. § 4.85.

As noted above, the Board is sympathetic to the veteran's 
contentions regarding the severity of his service-connected 
bilateral hearing loss and the effect it has on his ordinary 
activity.  However, applying the rating criteria to the 
audiological test results does not warrant an increased 
rating.  The veteran's use of hearing aids does not affect 
the veteran's rating, as hearing tests are conducted without 
hearing aids.  38 C.F.R. § 4.85(a).

In sum, the preponderance of the evidence is against the 
claim for a compensable (initial) rating.  Therefore, the 
benefit-of-the-doubt rule does not apply, and the Board must 
deny the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

A compensable (initial) rating for bilateral hearing loss 
disability is denied.  


____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


